PER CURIAM.
In the above cause an appeal was attempted to be taken from the judgment and an order of the circuit court overruling a motion for a new trial.
Certified copy of the notice of appeal was filed in this court on the 16th day of July, 1928, and the original notice of appeal and undertaking on the 7th day of August, 1928.
Appellant did not file his brief within the time allowed by the rules of the court, and later applied to' this court for leave to file said brief. The application was brought on by an order to show cause, a hearing was had thereon, and this court by its order dated March 6, 1929, denied the application. Therefore, there being" no brief, this court, pursuant to rule 5, deems the appeal abandoned, and the judgment appealed from is therefore affirmed.
BROWN, J., not sitting.